UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ANHEUSER-BUSCH INBEV S.A. et al.,
                    Plaintiffs,
                                                                    18-CV-3856 (JPO)
                     -v-
                                                                         ORDER
 HEINEKEN USA INC. et al.,
                          Defendants.


J. PAUL OETKEN, District Judge:

       On June 6, 2018, this action was stayed until a related proceeding before the United

States International Trade Commission (“ITC”), becomes final. The parties filed a status letter

on December 10, 2019, indicating that the parties are currently awaiting the Commission’s

review of the Chief Administrative Law Judge’s Initial Determination.

       Plaintiffs are directed to file a status letter with this Court by June 11, 2020, or within two

weeks of the ITC’s final determination, whichever is earlier.

       SO ORDERED.

Dated: December 11, 2019
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge
